RESOLUCIÓN
A las mociones de reconsideración presentadas por los codemandantes Roberto Sánchez Vilella y Noel Colón Mar-tínez, y la segunda moción de reconsideración de la Fede-ración de Universitarios Pro Independencia, el Tribunal provee no ha lugar a las mismas.
*504Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García reconside-raría y paralizaría la celebración del Plebiscito de 14 de noviembre de 1993. El Juez Asociado Señor Rebollo López reitera lo expresado en el Voto preliminar disidente que emitiera el 4 de noviembre de 1993.
Conforme las reservas que hicieran los Señores Jueces en la Sentencia de 4 de noviembre de 1993, al amparo de la Regla 4(b) del Reglamento del Tribunal Supremo, el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton emitieron opiniones de conformidad. Los Jueces Asociados Señor Negrón García y Señor Rebollo López emitieron opiniones disidentes.
(.Fdo.) Francisco R. Agrait Liado Secretario General
- O -